Citation Nr: 0926490	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, friend, therapist



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1970.  He had service in Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied the 
benefits sought on appeal.

The Veteran testified during personal hearings at the RO in 
December 2004 and September 2007. Transcripts of both 
hearings are of record.


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy during 
military service.

2.  The Veteran was exposed to a verified noncombat stressor 
during his tour in Vietnam, and a VA psychologist has linked 
that event to a diagnosis of posttraumatic stress disorder

3.. Bronchial asthma was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is his 
asthma otherwise related to such service.




CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2008).

2.  Bronchial asthma was not incurred or aggravated during 
active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A; 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in May 2004, August 
2004, and August 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination. The claims were readjudicated in 
the April 2008 supplemental statement of the case.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his testimony, written 
contentions, lay statements, buddy statements, service 
personnel and medical treatment records, private and VA 
facility medical records. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
these decisions, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

To establish service connection for a disability there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 13 Vet. App. 247, 
248 (1999).

In deciding whether the Veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV).

If it is determined that a Veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the Veteran's lay testimony alone is not 
sufficient to establish the occurrence of the alleged 
stressor. In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressors. See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

An acquired psychiatric disorder to include posttraumatic 
stress disorder

The appellant contends that as a result of his military 
service he now suffers from an acquired psychiatric disorder 
to include posttraumatic stress disorder. The evidence of 
record shows that he is currently diagnosed with PTSD.

A review of the Veteran's DD-214 and his service personnel 
records reveal that he served in Vietnam from June 30, 1969 
to June 29, 1970.  He was assigned to the 424th and 516th 
personnel services companies as a machine accounting 
specialist and card/tape writer. He received no awards 
indicative of any combat service.  Hence, the appellant did 
not serve in combat.

At his May 1968 preinduction examination the Veteran reported 
a history of nervous trouble and frequent trouble sleeping.  
The service medical records are, however, entirely negative 
for any complaints, clinical findings, or references to a 
psychiatric disability of any kind. The separation 
examination in June 1970 revealed that the appellant was 
clinically normal from a psychiatric perspective.

In personal hearing testimony in December 2004 and September 
2007, and multiple stressor statements, the Veteran contends 
that he suffers from PTSD as a result of numerous stressful 
events which occurred in Vietnam.  He has repeated numerous 
events which he considered to be stressors in his statements, 
documents, testimony, and treatment records. These include, 
in part:

Being under continuous rocket and mortar 
fire.

Being under a rocket attack one night in 
which he was blown out of his bunk.

Hearing that many soldiers he met in 
country were later killed.

Learning that during the period he was in 
Vietnam, four friends he knew were 
killed.

His job entailed compiling a nightly list 
of all casualties, to include those 
missing or killed in action in I Corps.  
He reportedly saw names of people he knew 
on the lists.

Volunteering on a regular basis at a 
Catholic orphanage near his base camp.  
He reportedly saw severely injured and 
dying children with missing limbs and war 
wounds.  

Volunteering on a regular basis at the 
95th Evacuation Hospital.  He reportedly 
saw severely wounded soldiers being 
brought to the hospital by helicopter 
with missing limbs, and having nightmares 
and intrusive thoughts.  

Being attacked one night while on guard 
duty in a 30 foot high watchtower and 
killing a 13 or 14 year old boy.

The Veteran claims that his most significant stressor was 
that as the plane bringing him to Vietnam was landing at Bien 
Hoa Airbase, it came under attack by small arms fire.  
Everyone was told that when they landed they were to get out 
of the airplane and run for the bunkers.  Once the attack was 
over they headed to Long Binh, and purportedly during that 
trip a quarter ton truck was directly hit in front of him.  
The appellant reports thinking that four people in the truck 
were killed.  He testified that this was the first major 
stress factor he had in Vietnam.  He further stated that 
working in the orphanage with children, seeing what they been 
through; and taking care of men, women and soldiers that were 
brought to the 95th Evac Hospital caused a lot of stress.
  
The earliest post service reference to any psychiatric 
symptoms were recorded in October 1996 treatment records from 
the Fallon Clinic.  At that time he was treated for a 
probable migraine, an ischemic episode, and mild depression.

A September 2004 diagnostic profile from the Worcester Vet 
Center reviewed the stressor history reported by the Veteran 
and opined that he suffered from the full range of PTSD 
symptoms.  He was assigned a global assessment of functioning 
score of 32.    

A November 2004 letter from Ralph J. Sama, MD, noted he was 
treating the Veteran for several conditions including PTSD 
and asthma.

At an April 2005 VA examination the Veteran was interviewed 
and diagnosed with PTSD, moderate.  A global assessment of 
functioning score of 45 was assigned.

An undated letter from the April 2005 VA examiner noted that 
the compensation examination failed to be transmitted through 
dictation services. In this letter the diagnosis was PTSD, 
chronic severe, and a global assessment of functioning score 
of 35 was assigned.

[redacted], in an undated letter, reported serving 
with the appellant in Vietnam.  He reported that during his 
tour in Vietnam he and the Veteran regularly visited a 
Catholic French orphanage outside of Da Nang.  At the 
orphanage they purportedly worked with children who had lost 
limbs, eye, and were in general poor health with little 
chance of recovery.  Mr. [redacted] stated that many of 
these children died daily.  

In an undated report, a VA staff psychologist wrote that the 
appellant had chronic severe posttraumatic stress disorder.  
The Veteran's pertinent military history was noted to include 
logging in the names of those who had been killed or wounded 
in action, allegedly killing a teenage Vietnamese who was 
begging near his compound, and learning that two friends were 
killed in Vietnam.  The Veteran was also reported to have 
worked at an Army hospital were he "comforted" the wounded, 
and to have helped children at a French orphanage during off 
hours.
 
The record includes photographs of a soldier and children.  

In a May 2005 report the RO noted that the Veteran had 
reported and testified to being attacked on landing in 
Vietnam on June 30, 1969.  In an attempt to verify the 
incident the RO reviewed a report called, "The Chronology of 
VA/NVA Attacks on the Ten Primary USAF Operating Bases in RVN 
1961-1973."  This report indicated that there were no enemy 
attacks on Bien Hoa between June 30 to July 9, 1969.  A 
request was also sent to the U.S. Armed Services Center for 
Unit Record Research (CURR) in May 2005.  That office 
confirmed that there were no attacks on Bien Hoa on that 
date.  This evidence reinforces the Board's conclusion that 
the appellant did not serve in combat.

The file contains extensive and duplicate copies of both VA 
and private medical records.  
Analysis

In this case, the Veteran has been diagnosed with 
posttraumatic stress disorder.  Assuming, without conceding, 
that the diagnosis of posttraumatic stress disorder is 
adequate, there remains a need to corroborate the claimed 
stressors. A stressor involves exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of posttraumatic stress 
disorder. Id.  Nevertheless, the occurrence of a stressor is 
an adjudicatory determination. "Credible supporting evidence" 
is necessary to verify noncombat stressors and may be 
obtained from service records or other sources. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

As noted above, the record preponderates against finding that 
the Veteran engaged in combat. Therefore, the claimed 
stressors require independent corroboration. Moreover, the 
diagnosis of posttraumatic stress disorder must be based on 
an independently verified account of events. The Board is not 
bound to accept any diagnosis not conforming to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM -IV) criteria and no 
probative weight may be assigned to any diagnoses of 
posttraumatic stress disorder based on the Veteran's 
incredible account of combat participation or unverified 
stressors.

In general, the Veteran has identified several vague 
stressors which were noted in his postservice treatment 
records, testimony, and stressor statements.  Unfortunately, 
he has not provided sufficient information to allow the vast 
majority of his claimed stressors to be verified.  That is, 
the appellant has failed to provide dates within 30 days of 
the event, the location of the purported stressors, or the 
names of personnel involved, etc.

Of those where an attempt could be made to try and verify the 
claimed stressors, the Veteran testified and reported that he 
came under attack when he landed and disembarked from an 
airplane at Bien Hoa Airbase on June 30, 1969.  CURR, who has 
access to all pertinent histories, reported that there were 
no attacks on Bien Hoa on the claimed date.  The Board finds 
that the report by CURR is more probative due to the fact 
that the official records were prepared contemporaneously 
with the events experienced by the units.  Moreover, the 
Veteran has repeated several particular stressors in numerous 
stressor statements which he embellished in July 2008 by 
adding the names of four soldiers who died during the time he 
was in Vietnam and whom he claimed were friends.  
Significantly, none of these men served in any unit to which 
he was assigned to, nor has the appellant claimed that he 
witnessed their deaths.

The Veteran has not described any alleged stressor with 
sufficient detail to permit a verification search by the U.S. 
Army and Joint Services Records Research Center.  The 
purported attack on the airplane was investigated and could 
not be verified.  The Veteran has repeatedly been asked by VA 
to provide names, dates, and places in an effort to assist 
him in identifying any of his alleged stressors.  He has not 
given VA the requested information.  While VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty for VA to prove the claim. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). "If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Id.

Significantly, however, the record does include the 
appellant's claim of working off hours at an orphanage where 
he witnessed injured and sick children due to the trauma of 
war.  This claim is corroborated by [redacted], a 
fellow soldier who served with the appellant, and who worked 
at the orphanage.  Finally, the Veteran has submitted at 
least one photograph which purportedly shows him with several 
Vietnamese children.  Given the fact that this work has been 
found by a VA examiner to have been a stressor leading to the 
Veteran's diagnosis of posttraumatic stress disorder, the 
Board finds that a reasonable doubt has been presented.  
Hence, while absolutely no other stressor can be verified, 
entitlement to service connection for posttraumatic stress 
disorder is granted on this basis.  

In this regard, in finding the work at the orphanage 
sufficient, it must be recalled that under DSM-IV, there is 
no longer the requirement that the stressor be "outside the 
range of usual human experience" and be "markedly distressing 
to almost anyone."  Cf. DSM-III-R at 247-48 with DSM-IV at 
427-28.  See also VAOPGCPREC 10-95, at paragraph 7 ("[T]he 
criteria for [PTSD] have been significantly revised in DSM-
IV.  The DSM-III requirement that the psychologically 
traumatic event or stressor be one 'that would evoke 
significant symptoms of distress in almost everyone' has been 
deleted, and DSM-IV instead requires that the person's 
response to the stressor involve intense fear, helplessness, 
or horror."). 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized and are geared to the specific 
individual's actual experience and response.  The fact that a 
trained VA medical professional found this Veteran's work at 
a orphanage sufficient to diagnose posttraumatic stress 
disorder leads to this decision to grant the benefit sought 
on appeal notwithstanding the absence of any other verified 
stressor.
 
b. Bronchial asthma

The appellant contends that as a result of his military 
service he now suffers from bronchial asthma. The record 
shows that he is currently diagnosed with bronchial asthma 

A review of the Veteran's service medical records reveal that 
at his May 1968 preinduction examination he reported that he 
had been treated for hay fever and "near asthma." Two days 
after entering service the Veteran reported being treated for 
asthma two and half months prior to service, and that his 
most recent asthma attack had been a month and a half prior 
to service.  A May 1968 report from William E. Clapp, M.D., 
the physician who treated the appellant prior to service, 
revealed that he had treated the appellant for allergic 
rhinitis and pan sinusitis since December 1964.  Dr. Clapp 
did not report any preservice treatment for asthma.  Indeed, 
while the Veteran was treated for allergic rhinitis (hay 
fever) in November and December 1968, and from July to 
September 1969, the appellant did not complain or receive any 
treatment for asthma at any time during service.  The June 
1970 separation examination was silent for any respiratory 
disorder.  

The earliest post service treatment records for asthma is a 
January 1978 treatment records from the Fallon Clinic noting 
asthma, chest congestion, and wheezing since November 1977, 
seven years post service.

In February 1997, the Veteran was seen at the Fallon Clinic 
by Dr. Ralph J. Sama.  He reported difficulty controlling his 
asthma.  The Veteran's history was notable for a strong 
family history of asthma, episodic wheezing since 1992, and 
increased symptoms since exposure to diatomaceous earth in 
May 1996.  A prior history of allergies, to include hay 
fever, was noted.  No reference whatsoever was made to the 
Veteran's military service.

A December 2004 VA examination notes no old studies. There 
was no active pulmonary process, vascular, congestion, or 
pleural effusion. The diagnosis was large hiatal hernia 
without acute cardiopulmonary disease.

At his December 2004 hearing the Veteran reported a history 
of hay fever since childhood.  He denied a history of asthma 
prior to military service, and argued that it began in 
Vietnam.  He testified that, "No, I had no asthmatic 
conditions at all, none whatsoever." He stated that during 
Vietnam's monsoon season he caught what he thought was a 
cold.  He reported chest pain, and green phlegm which 
resolved itself in service.  He did not remember if he ever 
saw a physician or not.  

These symptoms reportedly began again post service in the 
1970's.  He reported first being treated for asthma post 
service in 1972 or 1973.  His spouse also offered testimony 
that the Veteran did not suffer from asthma prior to service 
and that it began in the mid 1970s.  The history of record 
and the testimony offered by the Veteran and his spouse are, 
however, inconsistent and place in doubt the credibility of 
his testimony.

November and December 2004 letters from Ralph J. Sama, MD, 
notes that the Veteran was treated by him on a regular basis 
for chronic asthma "since at least 1978."

In assessing the evidence of record, the Board notes the 
Veteran's testimony and opinion as to when his bronchial 
asthma first occurred.  The Veteran is certainly competent to 
report his symptoms and comment on when they began, Jandreau 
v. Nicholson, 492 F.3d 1372 (2007), however, as described 
below, the Board finds that the Veteran's statements that his 
bronchial asthma first began in service and has existed since 
service are inconsistent with the record and, therefore, not 
credible.

The first relevant evidence is the preinduction examination 
in which the Veteran denied a history of asthma but claimed a 
diagnosis of "near asthma."  Then on his second day of 
service he reported being treated for asthma two and a half 
months before service, and suffering an asthma attack a month 
and a half before service.  Significantly, the appellant was 
not treated for asthma in service, and he was not treated 
post service until November 1977, 7 years after service.  He 
testified to having asthma in service and being treated post 
service in 1972 or 1973.  

The Board places great weight on the Veteran's statements 
regarding the origin of his symptoms the first time he seeks 
treatment, particularly when his statements are offered to 
secure medical care, and not compensation.  Cf. Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest 
may affect the credibility of a claimant's testimony).  In 
this regard, in October 1968, during his first week in-
service, he reported a history of treatment prior to service.  
The Board finds these statements more probative than 
subsequent statements offered by the Veteran at a time when 
he was seeking service connected compensation for this claim. 
Furthermore, the Veteran gave conflicting accounts of whether 
or not he had asthma prior to, during, or after service.  As 
such, the Board finds that the Veteran's statements as to 
when he first suffered from asthma to not be credible.

Even assuming, however, that the appellant is entitled to the 
presumption of having a sound respiratory system at 
enlistment, there is no competent evidence that the appellant 
suffered from asthma while in-service, and no competent 
evidence linking asthma to service.  The Veteran has not been 
shown to have the requisite medical training or knowledge to 
provide a competent opinion as to the etiology of his 
disorders. Jandreau. 

Moreover, to the extent that the Veteran asserts continuity 
of symptomatology, the Board concludes that such is not 
credible. It is inconsistent with his report at induction, 
inconsistent with the normal clinical findings at separation, 
and inconsistent with the subsequent reports and testimony. 

Therefore, the Board must find that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. Gilbert.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.

Entitlement to service connection for bronchial asthma is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


